            Case 1:20-cv-03668-GHW Document 25 Filed 07/28/20 Page 1 of 3
                                                              USDC SDNY
Page 1                                                        DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
July 24, 2020                                                 DATE FILED: 7/28/2020
VIA ECF

Honorable Judge Gregory Woods
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran et al vs. National Futures Association et al 1:20-Cv-03668-GHW-SDA

Dear Hon. Judge Gregory H. Woods:

        Plaintiffs write in response to Mr. Boyle’s notice of appearance for the National Futures
Association (“NFA”) on July 22, 2020 (ECF18, ECF19). Plaintiffs do not oppose Mr. Boyle’s request
to be admitted Pro-Hac Vice. However Plaintiffs seek clarification on the service of process of the NFA
and whether this Court now considers the NFA served as a party and also seek clarification on the other
questions set forth herein. Plaintiffs assert that NFA’s voluntary appearance should be considered
consent to the jurisdiction of this Court and waiver of objection to personal jurisdiction and immunity.
        Motion has Legal Merit: Plaintiffs further assert that NFA’s voluntary appearance strongly
suggests there is legitimate and substantial merit to Plaintiffs’ legal argument on subject matter
jurisdiction filed in its Motion for Reconsideration on July 20, 2020 (ECF17). Those arguments set forth
unequivocal rights of Plaintiffs for subject matter jurisdiction over the NFA without limitation under 7
USC § 25 (c) Jurisdiction; statute of limitations; venue; process The United States district courts shall have
exclusive jurisdiction of actions brought under this section and the Federal Arbitration Act (9 U.S.C.§ 1 el
seq.), and numerous other Federal statutes therein. This voluntary notice of appearance is also a clear
admission to the Court that the registered futures association does not have absolute immunity and
instead 7 USC § 25(b)-(d) controls. If they had immunity why would they be voluntarily appearing?
Therefore this appearance by NFA wholly supports that Plaintiffs motion should be granted. Plaintiffs
further argue that this notice of appearance should indicate clearly to this Court that Plaintiffs’ motion
for reconsideration has substantive legal merit and reconsideration is proper. This also supports a strong
showing of good cause to allow the parties to move to a 12(b)(1) and 12(b)(6) motion so that all parties
arguments are considered fairly.
       Waiver of Service NFA: Plaintiffs also seek clarification from the Court, that the Court has now
accepted NFA’s waiver of service of process which was filed as an exhibit to its letter request whereby
NFA has consented to waiver of service. (See ECF15.2) It is unclear if Mr. Boyle is appearing as a party
having acknowledged waiver of service under Rule 4(d) and service is therefore deemed proper or his
appearance is as an intervener.
         Waiver of Service Defendant Kadlec: Plaintiff also seeks clarification from the Court, in fairness
to all parties, if a similar waiver of service is in effect for Defendant Tom Kadlec who is represented by
alternative counsel and if his counsel should forward the waiver of service. Plaintiff notified this Court
in ECF15.1 that Defendant Kadlec’s counsel also consented to waiver of service. If Mr. Boyle is being
admitted, Plaintiff respectfully requests that all Defendants are in appearance at the same time (or are
             Case 1:20-cv-03668-GHW Document 25 Filed 07/28/20 Page 2 of 3
Page 2


given the same opportunity to appear) so that judicial efficiency occurs. Mr. Martin Doyle has agreed
via email to accept waiver of service and Plaintiff seeks confirmation that should be filed.
         Waiver of Service Jane Does 1 and 2: Plaintiff also seeks clarification from the Court that it can
serve and identify Jane Doe 1 and Jane Doe 2. Under the Declaratory Judgement Act and Rule 57,
Plaintiff would like to assert some expedited discovery on the identity of the compliance officers. Their
ability to respond and be identified would allow the Court to properly apply the jurisdictional standards.
Further Plaintiff requests the Court review the documents described in detail in the Complaint ¶166, and
to enforce the subpoenas under ECF1 Exhibits 11 and 12, for adequately asserting jurisdiction on
removing the material conflicts that were not disclosed as required under the FAA. This will greatly
assist the Court in understanding the disclosures that resulted in the partiality of the Arbitration and the
reasons for Declaratory Relief sought to remove the Arbitration - which again which fall squarely in the
jurisdiction of this District and are collaterally estopped.
         Briefing Schedule: Further Plaintiff seeks clarification from the Court whether NFA’s voluntary
appearance will give cause for a “briefing schedule” on the existing filed Motion for Reconsideration
(ECF17) and if so, under what procedures or protocols that will occur. If NFA are intending to respond
or file an opposition to the Motion, Plaintiff argues that Defendant Kadlec and the other two compliance
officers should also be served in procedural fairness. Also Plaintiffs requests to be made aware of what
the reply dates are and what the schedule of procedures is. Further a briefing schedule should be set forth
allowing Plaintiffs the right to also file a reply. As stated supra, it is unclear to Plaintiffs if this Court has
accepted service of the Defendants and they are now parties. Therefore Plaintiff seeks clarification on
what role Mr. Boyle will be permitted to participate in the pending Motion in accordance with the Federal
Rules of Civil Procedure.
        Rights to Argue in Appeal: Plaintiff also argues that NFA’s reason to appear is they intend to
present their legal argument, in case this action is dismissed again unfairly to a Pro-Se litigant which
will undoubtedly result in an Appeal. It appears therefore NFA are making an appearance so they can
argue their case in an Appeal. It also seems procedurally improper that all these new arguments would
be heard for the first time in Appeal. Therefore Plaintiffs again argue to the Court that NFA’s appearance
supports a granting of the Motion of Reconsideration. Also having only one party appear and not the
others is also irregular. Plaintiffs reassert to this Court NFA’s voluntary appearance is substantial
indication to the Court, that Plaintiffs’ arguments on subject matter jurisdiction were meritorious and
wholly grounded in law and fact. It is unequivocal that this Court does have Federal jurisdiction on the
matter under the FAA and 7 USC § 25(c.)
        Therefore, if NFA are intending to file any motions, replies, oppositions related to this current
issue, that in the interest of judicial efficiency, Plaintiffs are respectfully requesting that all Defendants
are included in this briefing schedule. In this case, Plaintiff respectfully seeks that the Complaint be
considered served, and that the proper procedures for this briefing is under a 12(b)(1) and a 12(b)(6)
motion – which have not been filed, and Defendant Tom Kadlec also provides his waiver or service (See
ECF15.1) so all parties appearances and briefing schedules are aligned.
       Conclusion: In conclusion the NFA’s voluntary appearance is clear admission there is no
immunity and shows substantial support for the subject matter jurisdiction of this Court. Mr. Boyle’s
appearance is indicative that the arguments raised in ECF17 are substantial and cannot be disputed.
                    Case 1:20-cv-03668-GHW Document 25 Filed 07/28/20 Page 3 of 3
      Page 3


      Further Plaintiffs argue that their voluntary appearance alone supports reasons to reconsider ECF13.
      Plaintiffs therefore respectfully requests the Court properly reconsider and grant its motion ECF17 so
      that proper argument can be presented by all parties and argument is heard in the lower Court . This is
      to avoid the strong possibility that all this is not presented as new argument in Appeal if reconsideration
      is denied. Further if Mr. Boyle is making a motion to dismiss, then his motion must be filed under 12(b)
      with proper service and response times.
              Plaintiffs also are concerned of any irregular procedures whereby only one counsel for one of the
      Defendants has appeared and the others have not – which will increase cost and burden to have a
      disjointed set of the arguments and motions. Consistent with the concern of irregular procedures,
      Plaintiffs seek clarification on what status NFA is appearing, what briefing schedule is being set and if
      service has been in fact effected by the waiver that was filed in ECF15.2. The Docket shows that the
      letter motion with service of process was denied. Plaintiff did make good faith effort to file the waiver
      of service. If the NFA’s service was denied is the NFA now an intervener or a party? The Court has a
      duty to uphold equality to all Defendants.
             As stated above, Plaintiff further argues that it has made an unequivocal showing that subject
      matter jurisdiction and status is valid under 7 USC § 25(b)-(d), the Federal Arbitration Act and other
      Federal statutes. For all the foregoing reasons, combined with NFA’s voluntary appearance, Plaintiff
      respectfully requests that subject matter jurisdiction is deemed effective and proper and the previous
      early dismissal of this action is reconsidered. The issues related to the Federal Arbitration Act and
      evident partiality have substantial merit as well as the fact that jurisdiction is also collaterally estopped
      by prior Arbitration rulings rendering jurisdiction of the Court absolute.
               Finally, Plaintiffs seek relief from the Court to enforce the subpoenas which were granted on the
      NFA (SeeECF1, Exhibits 11 and 12) by the Arbitrators themselves. These documents would clearly
      demonstrate substantial conflicts of interest and evident partiality and would help the Court review the
      actual facts (that were not disclosed prior to the forum selection) ,that led to this filing under the FAA.
      The mere fact that the Administrators of a supposedly neutral arbitration are being required to produce
      documents with signatures showing their involvement with Defendants and the Administrators are being
      called to testify as defense witnesses by Defendants, is grounds for a reasonable person to determine
      impartiality. In the Second Circuit, evident partiality within the meaning of 9 U.S.C. §10 will be found
      where a reasonable person would have to conclude that an arbitrator was partial to one party to the
      arbitration.1 If Mr. Boyle is now being permitted to appear, Plaintiffs respectfully request these
      subpoenas in Exhibits 11 and 12 are granted including the identities of Jane Doe 1 and Jane Doe 2 for
      service of process. This would greatly assist the Court in examining the material facts of evident
      partiality and conflict of interest, and finally review those signatures on the documents being concealed
      by the NFA (ECF1¶166) which are of manifest importance in the Court’s review of this proceeding.




Application denied. This case has been dismissed, so the Court cannot grant Plaintiff’s requested relief. Also, to the extent Plaintiff
seeks “guidance” on how best to proceed, the Court cannot give any such guidance. The Court must remain neutral and cannot give
advice to Plaintiff on how best to pursue her case. The Court will consider Plaintiff’s motion for reconsideration in due course.

SO ORDERED.
                                                                               _____________________________________
                                                                                      GREGORY H. WOODS
Dated: July 28, 2020
                                                                                     United States District Judge
